Citation Nr: 1042320	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1967 
to May 1970 and in the U.S. Navy from September 1978 to July 
1997. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a 
February 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran performed combat service as an artillery observer in 
the Republic of Vietnam from December 1967 to July 1969 and was 
awarded the Bronze Star Medal.  The Veteran later served in 
aviation operations and repair assignments in the U.S. Navy and 
retired at the rank of Chief Warrant Officer.  He contends that 
his bilateral hearing loss is more severe than is contemplated by 
a noncompensable rating.  

An audiometric test performed on retirement in May 1997 showed 
mild to moderate bilateral high frequency hearing loss.  A VA 
audiometric examination in December 1997 showed bilateral hearing 
loss that met the VA requirements for a hearing disability.  In 
August 1998, the RO granted service connection and a 
noncompensable rating, effective the day following retirement.  

In June 2005, the RO received the Veteran's claim for a 
compensable rating for hearing loss.  The Veteran reported that 
his hearing acuity had become worse.  The Veteran underwent VA 
audiometric examinations in January 2006 and May 2006 by the same 
audiologist who noted a review of the claims file and the 
Veteran's reports of difficulty hearing conversations.  Although 
the test results showed a deteriorating trend in puretone 
threshold average and speech recognition scores, the RO 
determined that the disability did not warrant a compensable 
rating.  The Veteran expressed timely disagreement and, following 
the issuance of a statement of the case, perfected an appeal in 
March 2007.  

VA outpatient records obtained in July 2007 showed that the 
Veteran was issued bilateral hearing aids in April 2006.  

Since July 2007, the only additional relevant material received 
is an October 2010 brief from the Veteran's national 
representative contending that the Veteran's hearing acuity is 
worse.  

Regrettably, the most recent audiometric examination is over four 
years old and no adjudicative action has been taken since the 
appeal was certified to the Board in April 2007.  Although there 
is no additional medical or lay evidence directly from the 
Veteran regarding the severity of his hearing loss, there is 
audiometric evidence of a deteriorating trend in hearing acuity 
since the initial VA examination in 1997.  In consideration of 
the Veteran's record of combat service and substantial exposure 
to high levels of noise in combat and in career aviation service, 
the Board concludes that a current audiometric examination is 
necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2010).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
audiometric examination.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's current hearing acuity including 
the impact of his disability on his 
occupation and daily activities.  

2.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim for a compensable rating for 
bilateral hearing loss.  If any benefit 
sought remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and provide the appellant and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


